Exhibit 10.2

 

EXECUTION COPY

 

FURNITURE BRANDS INTERNATIONAL, INC.

BROYHILL FURNITURE INDUSTRIES, INC.

HDM FURNITURE INDUSTRIES, INC.

LANE FURNITURE INDUSTRIES, INC.

THOMASVILLE FURNITURE INDUSTRIES, INC.

 

SECOND AMENDMENT

TO NOTE PURCHASE AGREEMENT

 

$150,000,000

6.83% Senior Notes

Due May 17, 2018

 

 

Dated as of June 29, 2007

 

To the Holders of the Senior Notes

 

Named in the Attached Schedule I

 

Ladies and Gentlemen:

 

Reference is made to the Note Purchase Agreement dated as of May 17, 2006 (as
amended by the First Amendment dated April 16, 2007 (the “First Amendment), the
“Note Agreement”) among Furniture Brands International, Inc., a Delaware
corporation (the “Company”), each Subsidiary Co-Obligor listed above (together
with the Company, the “Obligors”), and each of the Purchasers named in Schedule
A thereto pursuant to which the Company issued $150,000,000 aggregate principal
amount of its 6.83% Senior Notes, due May 17, 2018 (the “Notes”). You are
referred to herein individually as a “Holder” and collectively as the “Holders.”
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Note Agreement, as amended hereby.

 

The Obligors have requested amendments to the Consolidated Debt and Fixed Charge
Coverage covenants contained in Sections 10.1 and 10.2 of the Note Agreement,
respectively. The Obligors have made a similar request of the Banks in respect
of the Credit Agreement. The Obligors also have requested amendments to (i)
Sections 10.6, 10.7, 10.12, 10.14 and 12.1 of the Note Agreement to amend the
date of June 30, 2007 referenced in such sections to August 14, 2007; and (ii)
Section 11 to add a new Event of Default. The Holders are willing to amend such
sections of the Note Agreement on the terms and conditions set forth herein.

 

In consideration of the premises and for good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the Obligors and the Holders
agree as follows:

 

--------------------------------------------------------------------------------

 

1.

AMENDMENTS TO NOTE AGREEMENT

1.1.      Amendment of Section 10.1. Section 10.1 is amended and restated to
read in its entirety as follows:

“10.1. Consolidated Debt.

The Company will not permit the ratio of Consolidated Debt (as of any date) to
Consolidated EBITDA (for the Company’s then most recently completed four fiscal
quarters) to be greater than or equal to 3.25 to 1.00 at any time; provided,
however, that solely with respect to the period from and including March 31,
2007 through and including August 14, 2007, the Company shall be deemed in
compliance with this Section 10.1 so long as such ratio is not at any time
during such period greater than 4.80 to 1.00.”

1.2.      Amendment of Section 10.2. Section 10.2 is amended and restated to
read in its entirety as follows:

“10.2. Fixed Charge Coverage.

The Company will not permit the ratio of Consolidated EBITDAR to Consolidated
Fixed Charges (in each case for the Company’s then most recently completed four
fiscal quarters) to be less than or equal to:

(a)        1.90 to 1.00 as of the end of the fiscal quarter ending on March 31,
2007;

(b)       1.50 to 1.00 as of the end of the fiscal quarter ending on June 30,
2007;

(c)        2.75 to 1.00 as of the end of any fiscal quarter ending prior to
March 31, 2009 (other than the fiscal quarters ending March 31, 2007 and June
30, 2007); or

(d)       3.00 to 1.00 as of the end of any fiscal quarter ending on or after
March 31, 2009.”

1.3.      Amendment of Section 10.6. The final sentence of Section 10.6 is
amended and restated to read in its entirety as follows:

“Notwithstanding the foregoing, during the period from and including March 31,
2007 through and including August 14, 2007, without the consent of the Required
Holders, the Company will not, and will not permit any Subsidiary to, engage in
any transaction otherwise permitted by this Section 10.6, except (i) any Obligor
may consolidate or merge with any other Obligor or convey, transfer, sell or
lease all or substantially all of its assets in a single transaction or series
of transactions

 

2

 

--------------------------------------------------------------------------------

 

to any other Obligor and (ii) any other Subsidiary may merge into an Obligor
(provided that the Obligor is the surviving corporation) or another Wholly Owned
Subsidiary or sell, transfer or lease all or any part of its assets to an
Obligor or another Wholly Owned Subsidiary; provided in each instance set forth
in clauses (i) and (ii) that, immediately before and after giving effect to such
transaction, no Default or Event of Default would exist.”

1.4.      Amendment of Section 10.7. The final sentence of Section 10.7 is
amended and restated to read in its entirety as follows:

“Notwithstanding the foregoing, during the period from and including March 31,
2007 through and including August 14, 2007, without the consent of the Required
Holders, the Company will not, and will not permit any Subsidiary to, sell,
lease, convey, dispose of or otherwise transfer (collectively, for purposes of
this sentence, “transfers”) any assets other than:

(i)        those made by a Subsidiary to an Obligor or another Wholly Owned
Subsidiary or by an Obligor to another Obligor;

 

(ii)

inventory held for sale or lease;

(iii)      equipment, fixtures, supplies or materials no longer required in the
operation of the business of the Obligors or any other Subsidiary or that are
obsolete;

(iv)      accounts receivable sold or discounted without recourse in connection
with the compromise or collection thereof; and

 

(v)

other transfers of assets so long as:

(a)       in the good faith opinion of the Company such transfer is in exchange
for consideration having a fair market value at least equal to that of the
property exchanged and is in the best interest of the Company or such
Subsidiary;

(b)       immediately before and after giving effect to such transfer, no
Default or Event of Default would exist; and

(c)       together with all other property of the Company and its Subsidiaries
previously transferred pursuant to this clause (v) during the twelve-month
period ending with the month in which any such transaction occurs, such assets
do not constitute a Substantial Portion of the property of the Company and its
Subsidiaries.

For purposes of the foregoing clause (v), “Substantial Portion” shall mean
property that (a) represents more than 10% of Consolidated Total Assets

 

3

 

--------------------------------------------------------------------------------

 

as of the beginning of the twelve-month period ending with the last day of the
month preceding the month in which such determination is made or (b) is
responsible for more than 10% of the consolidated net sales of the Company and
its Subsidiaries or of the Consolidated Net Income for such twelve months.”

1.5.      Addition of Section 10.12. Section 10.12 is amended and restated to
read in its entirety as follows:

 

“10.12. Certain Prepayments.

The Company will not, and will not permit any of its Subsidiaries to, directly
or indirectly, (i) voluntarily prepay, defease or in substance defease,
purchase, redeem, retire or otherwise acquire, any Indebtedness (other than the
Notes and obligations under the Credit Agreement) having an aggregate principal
amount in excess of $1,000,000 or (ii) during the period from and including
April 1, 2007 to and including August 14, 2007, repay (other than upon
acceleration, in which case the Notes shall have become immediately due and
payable in accordance with Section 12.1(a)) any principal amounts of
Indebtedness outstanding under the Credit Agreement, unless, after giving effect
to such repayment, the aggregate outstanding principal amount of loans and
unreimbursed letter of credit amounts under the Credit Agreement is $150,000,000
or greater; provided that repayment is permitted without regard to the
outstanding balance outstanding under the Credit Agreement if the Company
simultaneously prepays the Notes pursuant to Section 8.2 of the Note Agreement.”

1.6.      Addition of Section 10.14. Section 10.14 is amended and restated to
read in its entirety as follows:

“10.14. Limitation on Interest Rate Protection Arrangements.

During the period from and including March 31, 2007 through and including August
14, 2007, without the consent of the Required Holders, the Company will not, and
will not permit any Subsidiary to, enter into any interest rate swap agreement,
interest rate cap agreement, interest collar agreement, interest rate hedging
agreement or other similar agreement or arrangement (“Interest Hedges”), other
than Interest Hedges that renew or replace existing Interest Hedges, provided
that such renewal or replacement Interest Hedges have a notional amount not
greater than $150,000,000 in the aggregate and a term not greater than four
years. Notwithstanding the foregoing, prior to August 15, 2007, the Company may
enter into Interest Hedges in connection with the prepayment of the outstanding
principal balance of the Notes and payment of the Make-Whole Amount under
Section 8.2 of the Note Agreement.”

 

4

 

--------------------------------------------------------------------------------

 

1.7.      Amendment of Section 11. The period at the end of Section 11(l) is
replaced with a semicolon followed by the word “or” and a new Section 11(m) is
added as follows:

“(m)   any of the Obligors or any of their Subsidiaries purchase or acquire
(including pursuant to any merger with any Person that was not a Wholly Owned
Subsidiary prior to such merger) any capital stock or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make any investment or acquire any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit, except for any of
the foregoing transactions for which the consideration consists solely of common
stock of the Company.”

1.8.      Amendment of Section 12.1. Section 12.1(a) is amended and restated in
its entirety as follows:

“(a)     If an Event of Default with respect to any Obligor described in Section
11(g) or (h) (other than an Event of Default described in clause (i) of Section
11(g) or described in clause (vi) of Section 11(g) by virtue of the fact that
such clause encompasses clause (i) of Section 11(g)) has occurred and is
continuing or, during the period from and including March 31, 2007 through and
including August 14, 2007, Indebtedness under the Credit Agreement has become or
been declared due and payable before its stated maturity or before its regularly
scheduled dates of payment, all the Notes then outstanding shall automatically
become immediately due and payable.”

2.

COUPON ADJUSTMENT

Anything in Section 1, Schedule A or Exhibit 1(a) of the Note Agreement or the
outstanding Notes to the contrary notwithstanding, in consideration of the
Holders entering into this Second Amendment, beginning on June 30, 2007 through
August 14, 2007 (the “Relevant Period”), each of (i) the annual interest rate on
the Notes, as stated in clause (a) of the first paragraph of Exhibit 1(a) to the
Note Agreement and the outstanding Notes, and (ii) the annual interest rate
applicable to overdue payments as specified in clause (b) of the first paragraph
of Exhibit 1(a) to the Note Agreement and the outstanding Notes, shall be
increased by 0.50%. Notwithstanding the foregoing, for purposes of calculating
the Make-Whole Amount during the Relevant Period, the interest rate on the Notes
shall be deemed to be 6.83%, the interest rate in effect immediately prior to
the First Amendment.

It shall not be necessary for any Holder to surrender its Notes in connection
with this Second Amendment. For purposes of the Note Agreement, including
Section 11(b), the amounts due under this Section 2 of this Second Amendment
shall be deemed to be interest on the Notes.

 

5

 

--------------------------------------------------------------------------------

 

3.

NOTICE OF PREPAYMENT OF NOTES

Pursuant to Section 8.2 of the Note Agreement and the terms of this Second
Amendment, the Obligors hereby notify the Holders of the Notes, that on the
earlier of (i) the first date that the Obligors are permitted to borrow under
the proposed new credit facility they are seeking with a syndicate of banks and
other financial institutions or (ii) August 15, 2007, the Obligors shall prepay
the outstanding principal balance of the Notes ($150,000,000) together with
interest and Make- Whole Amount due in connection with such prepayment. A
certificate of a Senior Financial Officer of the Obligors setting forth the
principal, estimated interest (calculated as if the date of such certificate
were the date of the prepayment) and estimated Make-Whole Amount due in
connection with such prepayment for each Holder (calculated as if the date of
such certificate were the date of the prepayment) is attached to this Second
Amendment as Exhibit A.

4.

REAFFIRMATION; REPRESENTATIONS AND WARRANTIES

4.1.      Reaffirmation of Note Agreement. The Obligors reaffirm their agreement
to comply with each of the covenants, agreements and other provisions of the
Note Agreement and the Notes, including the additions and amendments of such
provisions effected by this Second Amendment.

4.2.      Note Agreement. The Obligors, jointly and severally, represent and
warrant that the representations and warranties contained in the Note Agreement
are true and correct as of the date hereof, except (a) to the extent that any of
such representations and warranties specifically relate to an earlier date, (b)
for such other matters as have been previously disclosed in writing by the
Obligors (including in financial statements and notes thereto) to the Holders
and (c) for other changes that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

4.3.      No Default or Event of Default. After giving effect to the
transactions contemplated hereby, there will exist no Default or Event of
Default.

 

4.4.

Authorization.

4.4.1.   Obligors. The execution, delivery and performance by each of the
Obligors of this Second Amendment have been duly authorized by all necessary
corporate action and, except as provided herein, do not require any registration
with, consent or approval of, notice to or action by, any Person (including any
Governmental Authority) in order to be effective and enforceable. The Note
Agreement and this Second Amendment each constitute the legal, valid and binding
obligations of the Obligors, enforceable in accordance with their respective
terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

6

 

--------------------------------------------------------------------------------

 

4.4.2.   Subsidiary Guarantors. The execution, delivery and performance by each
Subsidiary Guarantor of the Reaffirmation of Subsidiary Guaranty has been duly
authorized by all necessary corporate action and, except as provided herein,
does not require any registration with, consent or approval of, notice to or
action by, any Person (including any Governmental Authority) in order to be
effective and enforceable. The Subsidiary Guaranty constitutes the legal, valid
and binding obligations of such Subsidiary Guarantor, enforceable in accordance
with its respective terms, except as such enforceability may be limited by
(i) applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

4.5.

Compliance with Laws, Other Instruments, etc.

4.5.1.   Obligors. The execution, delivery and performance by each Obligor of
this Second Amendment will not, except as contemplated herein, (i) contravene,
result in any breach of, or constitute a default under, or result in the
creation of any Lien in respect of any property of any Obligor or any other
Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter or by-laws, or any other agreement or
instrument to which any Obligor or any other Subsidiary is bound or by which any
Obligor or any other Subsidiary or any of their respective properties may be
bound or affected, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to any Obligor or any other
Subsidiary or (iii) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to any Obligor or any other
Subsidiary.

4.5.2.   Subsidiary Guarantors. The execution, delivery and performance by each
Subsidiary Guarantor of the Reaffirmation of Subsidiary Guaranty will not,
except as contemplated herein, (i) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of any Subsidiary Guarantor under, any indenture, mortgage, deed of
trust, loan, purchase or credit agreement, lease, corporate charter or by-laws,
or any other agreement or instrument to which any Subsidiary Guarantor is bound
or by which any Subsidiary Guarantor or any of their respective properties may
be bound or affected, (ii) conflict with or result in a breach of any of the
terms, conditions or provisions of any order, judgment, decree, or ruling of any
court, arbitrator or Governmental Authority applicable to any Subsidiary
Guarantor or (iii) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to any Subsidiary Guarantor.

4.6.      Amounts Outstanding under Credit Agreement. As of June 26, 2007, the
Company’s obligations under the Credit Agreement were: (i) revolving loans with
an outstanding aggregate principal amount of $150,000,000 and (ii) stand-by
letters of credit with a face amount of $8,641,000.

 

7

 

--------------------------------------------------------------------------------

 

5.

EFFECTIVE DATE

This Second Amendment shall become effective as of June 29, 2007 upon the
satisfaction of the following conditions:

 

5.1.      Consent of Holders to Second Amendment. Execution by each of the
Holders and receipt by the Holders of a counterpart of this Second Amendment
duly executed by the Obligors.

5.2.      Reaffirmation of Subsidiary Guaranty. Each Subsidiary Guarantor shall
have executed and delivered to the Holders a Reaffirmation of Subsidiary
Guaranty in the form of Exhibit B hereto.

5.3.      Amendment to Credit Agreement. The Holders shall have received a copy
of an executed Waiver and Amendment to Credit Agreement dated as of June 29,
2007, in form and substance satisfactory to the Holders.

5.4.      Fees of Special Counsel. The Obligors shall have paid all fees and
expenses of special counsel to the Holders.

6.

MISCELLANEOUS

6.1.      Acknowledgement of Notice of Prepayment. The Holders hereby
acknowledge that this Second Amendment is deemed sufficient as the initial
notice of prepayment required under Section 8.2 of the Note Agreement.

6.2.      Ratification. Except as amended hereby, the Note Agreement, including
the representations and warranties contained therein, shall remain in full force
and effect and is ratified, approved and confirmed in all respects as of the
date hereof.

6.3.      Reference to and Effect on the Note Agreement. Upon the final
effectiveness of this Second Amendment, each reference in the Note Agreement and
in other documents describing or referencing the Note Agreement to the
“Agreement,” “Note Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import referring to the Note Agreement, shall mean and be a reference to the
Note Agreement, as amended hereby.

6.4.      Binding Effect. This Second Amendment shall be binding upon and inure
to the benefit of the respective successors and assigns of the parties hereto.

6.5.      Governing Law. This Second Amendment shall be governed by and
construed in accordance with New York law.

6.6.      Counterparts. This Second Amendment may be executed in any number of
counterparts, each executed counterpart constituting an original, but altogether
only one instrument.

 

8

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Obligors and the Holders have caused this Second
Amendment to be executed and delivered by their respective officer or officers
thereunto duly authorized.

 

 

FURNITURE BRANDS INTERNATIONAL, INC.

 

 

 

 

By:

/s/ Lynn Chipperfield

 

Name:

Lynn Chipperfield

 

Title:

Senior Vice President

 

 

 

 

 

 

 

SUBSIDIARY CO-OBLIGORS

 

 

 

 

BROYHILL FURNITURE INDUSTRIES, INC.
HDM FURNITURE INDUSTRIES, INC.
LANE FURNITURE INDUSTRIES, INC.
THOMASVILLE FURNITURE INDUSTRIES, INC.

 

 

 

 

By:

/s/ Lynn Chipperfield

 

Name:

Lynn Chipperfield

 

Title:

Vice President

 

 

S-1

 

--------------------------------------------------------------------------------

 



The foregoing is agreed

to as of the date thereof.

 

THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA

 

 

 

 

By:

/s/ BL

 

 

Vice President

 

 

 

 

 

 

 

GIBRALTAR LIFE INSURANCE CO.,
LTD.

 

 

 

 

By:

Prudential Investment Management (Japan), Inc., as Investment Manager

 

 

 

 

By:

Prudential Investment Management, Inc.,
as Sub-Adviser

 

 

 

 

By:

/s/ BL

 

 

Vice President

 

 

 

 

 

 

 

GATEWAY RECOVERY TRUST

 

 

 

 

By:

Prudential Investment Management, Inc.,
as Asset Manager

 

 

 

 

By:

/s/ BL

 

 

Vice President

 

 

 

 

 

 

 

ZURICH AMERICAN INSURANCE
COMPANY

 

 

 

 

By:

Prudential Private Placement Investors, L.P.
(as Investment Advisor)

 

 

 

 

By:

Prudential Private Placement Investors, Inc.
(as its General Partner)

 

 

 

 

By:

/s/ BL

 

 

Vice President

 

 



S-2

 

--------------------------------------------------------------------------------

 

 

AMERICAN MEMORIAL LIFE INSURANCE
COMPANY

 

 

 

 

By:

Prudential Private Placement Investors, L.P.
(as Investment Advisor)

 

 

 

 

By:

Prudential Private Placement Investors, Inc.
(as its General Partner)

 

 

 

 

By:

/s/ BL

 

 

Vice President

 

 

 

 

 

 

 

UNION SECURITY INSURANCE
COMPANY

 

 

 

 

By:

Prudential Private Placement Investors, L.P. (as Investment Advisor)

 

 

 

 

By:

Prudential Private Placement Investors, Inc. (as its General Partner)

 

 

 

 

By:

/s/ BL

 

 

Vice President

 

 

 

 

 

 

 

AMERICAN SECURITY INSURANCE
COMPANY

 

 

 

 

By:

Prudential Private Placement Investors, L.P. (as Investment Advisor)

 

 

 

 

By:

Prudential Private Placement Investors, Inc. (as its General Partner)

 

 

 

 

By:

/s/ BL

 

 

Vice President

 

 

 

 

 

 

 

 



S-3

 

--------------------------------------------------------------------------------

 

 

UNITED SERVICE PROTECTION CORP.

 

 

 

 

By:

Prudential Private Placement Investors, L.P. (as Investment Advisor)

 

 

 

 

By:

Prudential Private Placement Investors, Inc. (as its General Partner)

 

 

 

 

By:

/s/ BL

 

 

Vice President

 

 

 

S-4

 

--------------------------------------------------------------------------------

 



ING USA ANNUITY AND LIFE INSURANCE COMPANY
ING LIFE INSURANCE AND ANNUITY COMPANY
RELIASTAR LIFE INSURANCE COMPANY
SECURITY LIFE OF DENVER INSURANCE COMPANY

 

 

 

 

By:

ING Investment Management LLC, as
Agent

 

 

 

 

By:

/s/ James V. Wittich

 

 

Senior Vice President

 

 

 

S-5

 

--------------------------------------------------------------------------------

 



TRANSAMERICA LIFE INSURANCE
COMPANY

 

 

 

 

By:

/s/ Christopher D. Pahlke

 

Name:

Christopher D. Pahlke

 

Title:

Vice President

 

 

 

S-6

 

--------------------------------------------------------------------------------

 



THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA

 

 

 

 

By:

/s/ Thomas M. Donohue

 

Name:

Thomas M. Donohue

 

Title:

Managing Director

 

 

 

S-7

 

--------------------------------------------------------------------------------

 



BANKERS LIFE AND CASUALTY COMPANY
CONSECO LIFE INSURANCE COMPANY
CONSECO SENIOR HEALTH INSURANCE COMPANY
CONSECO HEALTH INSURANCE COMPANY
WASHINGTON NATIONAL INSURANCE COMPANY

 

 

 

 

By:

/s/ Timothy L. Powell

 

Name:

Timothy L. Powell

 

Title:

Vice President, 40186 Advisors, Inc.
Acting as Investment Advisors

 

 



S-8

 

--------------------------------------------------------------------------------

 

 

AMERUS LIFE INSURANCE COMPANY
AMERICAN INVESTORS LIFE INSURANCE COMPANY

 

 

 

 

By:

Aviva Capital Management, Inc., its authorized attorney-in-fact

 

 

 

 

By:

/s/ Tamara L. Harmon

 

Name:

Tamara L. Harmon

 

Title:

Director-Private Placement

 

 

 

S-9

 

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 

 


               Holder

Principal Amount of Senior Notes

The Prudential Insurance Company of America

$9,500,000

Gibraltar Life Insurance Co., Ltd.

25,000,000

Gateway Recovery Trust

5,800,000

Zurich American Insurance Company

3,450,000

American Memorial Life Insurance Company

2,000,000

Union Security Insurance Company

2,000,000

American Security Insurance Company

1,500,000

United Service Protection Corp.

750,000

ING USA Annuity and Life Insurance Company

4,000,000

ING Life Insurance and Annuity Company

7,000,000

Reliastar Life Insurance Company

5,000,000

Security Life of Denver Insurance Company

16,000,000

Transamerica Life Insurance Company

30,000,000

The Guardian Life Insurance Company of America

18,000,000

Bankers Life and Casualty Company

4,000,000

Conseco Life Insurance Company

2,000,000

Conseco Senior Health Insurance Company

1,500,000

Conseco Health Insurance Company

1,000,000

Washington National Insurance Company

1,500,000

AmerUs Life Insurance Company

5,000,000

American Investors Life Insurance Company

5,000,000

 

 

 

 

Schedule I

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

CERTIFICATE OF SENIOR FINANCIAL OFFICER

OFFICER’S CERTIFICATE

 

The undersigned, Francis X. Ward, Vice President and Treasurer of Furniture
Brands International, Inc., a Delaware corporation ( the “Company”), solely in
his capacity as an officer of the Company and in connection with the Note
Purchase Agreement dated as of May 17, 2006 among the Company, each Subsidiary
Co-Obligor party thereto, and each of the Purchasers named in Schedule A
thereto, as amended, does hereby certify that:

 

 

1.

Reference is made to the Second Amendment to Note Purchase Agreement dated as of
June __, 2007 (the “Amendment”). Capitalized terms used in this Officer’s
Certificate but not defined herein have the meanings given to such terms in the
Amendment.

 

 

2.

The details of the computation of the principal, estimated interest (calculated
as if the date of this certificate were the date of the prepayment) and
estimated Make-Whole Amount due in connection with such prepayment for each
Holder (calculated as if the date of this certificate were the date of the
prepayment) are set forth on the attached Exhibit A to Officer’s Certificate.

IN WITNESS WHEREOF, the undersigned has hereunto set his hand this ___ day of
June, 2007.

 

 

/s/ Francis X. Ward

 

Francis X. Ward, Vice President and Treasurer

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A TO OFFICER’S CERTIFICATE

 

[detailed computation of Principal, Estimated Interest and Estimated Make-Whole
Amount]

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

REAFFIRMATION OF SUBSIDIARY GUARANTY

 

Reference is made to the Note Purchase Agreement dated as of May 17, 2006 (as
amended by a First Amendment to Note Purchase Agreement dated as of April 16,
2007 and a Second Amendment to Note Purchase Agreement dated as of June 29, 2007
(the “Second Amendment”) the “Note Agreement”) among Furniture Brands
International, Inc., a Delaware corporation (the “Company”), each Subsidiary
Co-Obligor named therein, and each of the Purchasers named in Schedule A thereto
pursuant to which the Company issued $150,000,000 aggregate principal amount of
its 6.83% Senior Notes, due May 17, 2018 (the “Notes”). In connection with the
Note Agreement, each of the undersigned executed and delivered a Subsidiary
Guaranty dated as of May 17, 2006, or a Joinder thereto, in favor of the holders
from time to time of the Notes.

 

Each of the undersigned acknowledges receipt of the Second Amendment, consents
to such amendment and each of the transactions contemplated thereby, and hereby
reaffirms its obligations under the Subsidiary Guaranty.

 

Dated as of June 29, 2007

 

ACTION TRANSPORT, INC.

BROYHILL TRANSPORT, INC.

BROYHILL RETAIL, INC.

BROYHILL HOME FURNISHINGS, INC.

THOMASVILLE RETAIL, INC.

HDM RETAIL, INC.

FAYETTE ENTERPRISES, INC.

HDM TRANSPORT, INC.

LANEVENTURE, INC.

MAITLAND-SMITH FURNITURE INDUSTRIES, INC.

MAITLAND-SMITH HOME FURNISHINGS, INC.

THE LANE COMPANY, INCORPORATED

LANE HOME FURNISHINGS RETAIL, INC.

HICKORY BUSINESS FURNITURE, INC.

THOMASVILLE HOME FURNISHINGS, INC.

 

 

By:     /s/ Lynn Chipperfield                     

 

Name:   Lynn Chipperfield

 

Title:     Vice President

 

 

 

 

Exhibit B

 

 